85 F.3d 634
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alvin R. CLARK;  Shirley Y. Clark, Plaintiffs-Appellants,v.CITY OF PORTLAND, Defendant-Appellee.
No. 95-36016.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Alvin and Shirley Clark appeal pro se the district court's summary judgment in favor of the City of Portland in their 42 U.S.C. § 1983 action alleging that the Portland Development Commission denied their request for a low income housing loan in violation of their right to procedural due process.   They also appeal the district court's denial of the motion for a default judgment against the City of Portland.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the magistrate judge's findings and recommendation filed August 17, 1995 and the district judge's order filed September 21, 1995.


3
We reject the Clarks' baseless allegations of judicial misconduct.  See Liteky v. United States, 114 S.Ct. 1147 (1994).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3